Citation Nr: 9935086	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.   95-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
laminectomy and diskectomy of the L5-S1, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO confirmed a 10 percent evaluation for 
the residuals of his laminectomy and diskectomy.

Through written correspondence dated May 1995 the appellant 
requested a hearing before a Member of the Board.  The 
veteran was scheduled for a hearing in September 1999.  
However, he failed to report for the hearing.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating has been 
developed.

2.  The veteran's service connected residuals from his 
laminectomy and diskectomy are manifested by SI joint pain, 
evidence of severe degenerative joint disease with good range 
of motion, and a protruding disc at L5-S1, on the left; it is 
not productive of more than mild intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the residuals of his laminectomy and diskectomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, §§ 4.40, 4.71a, Codes 5003, 5286, 
5289, 5292, 5293 7803-7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where the veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating.)  It has not been alleged or shown that 
additional relevant evidence exists that is not of record.  
The Board is satisfied that there is no further duty of VA to 
assist the veteran in the development of his claim under 
38 U.S.C.A. § 5107 (West 1991).  

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).

Service medical records from March 1987 indicated that the 
veteran had a parachute accident in 1977.  Since, his 
accident he suffered from low back pain, radiculopathy, and 
left lower extremity pain.  He had a laminectomy and a 
diskectomy while in service.  

Based on in-service treatment, the RO granted service 
connection in May 1988 for post laminectomy and diskectomy, 
assigning a 10 percent evaluation under Diagnostic Code 5293.  
That rating has been in effect since May 1988.  Under this 
diagnostic code, a 60 percent rating is assigned when the 
disability is pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating is assigned 
when the disability is severe; recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned when 
the disability is moderate; recurring attacks.  A 10 percent 
rating is assigned for mild disability.  A noncompensable 
rating is provided when the intervertebral disc syndrome is 
postoperative, cured.  
The Board finds that an increased disability evaluation is 
not warranted.  Based on the evidentiary findings of record 
the veteran's laminectomy and diskectomy can be analogized as 
mild intervertebral disc syndrome for the reasons stated 
below.  

A September 1992 VA examination report indicated that the 
veteran had low back pain as a residual of a spine injury and 
disc condition.  

A March 1993 VA examination report indicated that upon 
examination the veteran had good gait.  He tested normal on 
straight leg raising tests.  He had good cervical spine 
posture and full range of motion in the cervical spine and 
both shoulders.  A March 1993 VA radiology report indicated 
that his cervical spine was within normal limits.
VA medical records dated from January 1994 to October 1997 
indicated the veteran was receiving treatment from the TENS 
unit and from the VA Anesthesia Pain Clinic.  A VA outpatient 
treatment record dated in March 1994 indicated he had chronic 
lumbar pain.  He reported that his lumbar back pain was 
greater on the left with some sciatic type pain.  He further 
reported that the pain was not always present and it was 
worse with activity or sitting for long periods.  He also 
complained that his sleep was sometimes disturbed secondary 
to his pain, but he usually slept okay.  Upon examination 
straight leg raises with pain on the left and not on right.  

A February 1998 VA examination report indicated that the 
veteran was receiving treatment for his chronic back pain 
with the TENS unit.  Upon examination he was able to bend 
forward 85 degrees and backward 35 degrees to either side.  
He had SI joint pain bilaterally at the S1 joint and his 
strength was 5/5 throughout.  His sensation was normal and 
straight leg raises were negative.  In the past he had right 
L5-S1 radiculopathy status post diskectomy with mild 
degenerative changes at L4-5 and protruding disc at L5-S1 on 
the left.  X-rays showed degenerative joint disease with 
narrowing at the interventricular disk space L1-L2, L2-L3, 
and L5-S1 with osteophytes.  It was noted that he had severe 
degenerative joint disease with good range of motion after 
surgery.  His disabilities were mostly limited to activities 
of daily living secondary to chronic pain from surgery.  

Since motor strength and sensation of the lower extremity 
were essentially unremarkable, there is no evidence of 
neurological deficits to support the assignment of a higher 
rating under Diagnostic Code 5293.  

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  It was further held that when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45.  
Under Diagnostic Codes 5292 limitation of motion of the 
lumbar spine is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. Part 4, § 
4.71a, Code 5292 (1999).  The veteran is not warranted a 
higher evaluation under Diagnostic Code 5292 because there is 
no evidence of record that indicates he experiences more than 
mild limitation of motion of the lumbar spine.  

Higher ratings are warranted if there is complete bony 
fixation of the spine (Diagnostic Code 5286) or lumbar 
ankylosis (Diagnostic Code 5289).  The veteran is not 
entitled to an additional evaluation under the above 
diagnostic codes, because there is no evidence of record that 
he has the above ailments.

It is recognized that disabilities of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1999).  Functional impairment due to pain must 
therefore, be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factors to consider, listed in 38 C.F.R. § 4.45, include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The February 1998 VA examination report did indicate he had 
SI joint pain.  However, there was no objective evidence of 
excess fatigability, incoordination, or other manifestations 
that might demonstrate additional functional impairment with 
the residuals of his laminectomy and diskectomy.  Thus, the 
veteran does not qualify for a higher evaluation under the 
DeLuca principles.

It is noteworthy that a veteran can receive separate 
disability ratings unless the conditions constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14 (1999).  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).  Residual superficial scarring resulting 
from the injury must be poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration 
for a 10 percent rating.  38 C.F.R. Part 4, § 4.117, 
Diagnostic Codes 7803, 7804 (1999).  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (1999).  There is no 
evidence of record that scarring has been shown to result in 
functional impairment warranting a separate rating under 
Diagnostic Code 7805, or there is objective evidence that 
indicates he has a scar that is poorly nourished with 
ulceration or tender and painful on objective demonstration, 
which would warrant a separate 10 percent rating under 
Diagnostic Codes 7803 or 7804, respectively.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the rating schedular in this case 
is not inadequate, as as it provides for ratings up to 60 
percent for disability from intervertebral disc syndrome.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization or treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Although, the evidence of record indicates the veteran 
complains of pain and is receiving treatment from the TENS 
unit and the VA Anesthesia Clinic, the evidence of record 
indicate that his disability is mild.  Therefore, the Board 
concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).



ORDER

The assignment of a higher disability evaluation for 
residuals of laminectomy and diskectomy of the L5-S1 is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

